PER CURIAM
Defendant appeals convictions for burglary in the first degree, ORS 164.225, and theft in the third degree. ORS 164.043. He challenges only the sentence imposed for the burglary conviction. The state concedes that the court erred by imposing a sentence under ORS 137.635, rather than under the sentencing guidelines. We accept that concession. State v. Haydon, 116 Or App 347, 842 P2d 410 (1992).
Sentence for burglary in the first degree vacated and remanded for resentencing; otherwise affirmed.